DETAILED ACTION
This action is responsive to the filing of 5/11/2019. Claims 1-14, 17-22 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2014/0232754) in view of Park (2014/0123081.)

Claim 1, 13, 17: Wang discloses a method for displaying a page on a mobile terminal with a display apparatus, wherein the method comprises: 
detecting an operation action of a user (Fig. 4A: 13, D; par. 26, the user may use a finger or a stylus to move the electronic document on the touch screen 11 in a direction D); 
in response to the operation action being detected, movably displaying a page (Fig. 1: 11; par. 25, portion of an electronic document) on (par. 28, the portion of the electronic document being displayed would continuously move), wherein the page comprises one or more graphs (Fig. 1: 42-44 item list), and the one or more graphs are displayed on the display apparatus in initial forms of the graphs (Fig. 1: 110, unscaled; par. 39 before extension); and 
 (par. 38, dynamically changing in response to continued input), displaying a change form (Fig. 4A: extending; par. 39) of a first graph (Fig. 4A: 42, text / icon) wherein the first graph is a graph that is in the one or more graphs (Fig. 4A: 42, 43, and 44, text /icon graphs are within the item list 42-44) displayed on the display apparatus and that is adjacent to the page boundary (par. 39, first edge), and the change form of the first graph is different from an initial form of the first graph (Fig. 4A: extended; par. 39.)

However, Wang does not explicitly discloses wherein displaying a change form is in response to a page boundary being reached when the page is moved in the first direction and the operation action remains detected.

Park discloses a similar method for scrolling content on a mobile device, including displaying a change form is in response to a page boundary being reached when the page is moved in the first direction and the operation action remains detected (Fig. 16: S1160 -> N -> S1140; par. 168, until the touch status is terminated (S1160), the touch status may be converted into strength continuously and, the display status may be updated accordingly.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wang and Park so as to include dynamically modified deformation rate of Park in the teaching of Wang. One would have been motivated to combine the teachings so as to portray a responsive graphical user interface that dynamically adapts to the user input force continuously.

Examiner’s Note: [86] The graphs include any object that may be displayed to a user, including but not limited to a text, an item list, an icon (such as a soft key icon or an application icon displayed on a touch display), a digital image, a video, and an animation. [96] The graphs may include presentation elements such as a character, a table, an image, an animation, a video, and audio. The graphs may be electronic documents, item lists, thumbnails, digital images, application icons, or the like.

Claim 2, 18: Wang and Park disclose the method according to claim 1, wherein the displaying a change form of the first graph comprises: in response to detecting that the operation action is continuously performed, displaying a change form that is of the first graph and that dynamically changes, wherein an increase in an action range of the operation action within a preset range leads to an increase in a form change from the initial form of the first graph to the change form of the first graph; and in response to detecting that the action range of the operation action exceeds the preset range, displaying a static change form of the first graph (Park, Fig. 17: S1725-S1755; par. 171; control unit 130 calculates strength applied by the user manipulation based on the distance between the area where the touch is input and the area where the touch is released, and the required time (S 1725). Subsequently, the intensity of the calculated strength is converted into a deformation rate value (S1730), and an animation is interpolated based on the deformation rate value with reference to the area where the user manipulation is input.)

Claim 3, 19: Wang and Park disclose the method according to claim 1, wherein the displaying a change form of the first graph comprises: in response to detecting that the operation action is continuously performed, displaying a change form that is of the first graph and that dynamically changes, wherein an increase in an action range of the operation action leads to an increase in a form change from the initial form of the first graph to the change form of the first graph (Park, Fig. 17: S1725-S1755; par. 171; control unit 130 calculates strength applied by the user manipulation based on the distance between the area where the touch is input and the area where the touch is released, and the required time (S 1725). Subsequently, the intensity of the calculated strength is converted into a deformation rate value (S1730), and an animation is interpolated based on the deformation rate value with reference to the area where the user manipulation is input.)

Claim 4, 20: Wang and Park disclose the method according to claim 1, wherein after the displaying a change form of the first graph, the method further comprises: in response to the operation action being no longer detected, displaying the initial form of the first graph (Park, Fig. 16: S1160-1170; par. 168, when the touch status is terminated, it is recovered to its original status.)

Claim 5, 21: Wang and Park disclose the method according to claim 4, wherein the displaying the initial form of the first graph further comprises: displaying a tweened animation of gradually restoring the first graph from the change form of the first graph to the initial form of the first graph, until the initial form of the first graph is displayed (Park, Fig. 17: S1745-S1755, par. 171 adjusts a recovery rate based on the recovery force (S 1750), and recovers the display status according to the adjusted recovery rate (S1755).)

Claim 7: Wang and Park disclose the method according to claim 1, wherein the graphs comprise at least one of: characters, item lists, digital images, or icons (Wang Fig. 4A: 42-44, lists, icons and text.)

Claim 8: Wang and Park disclose the method according to claim 1, wherein change forms of the graphs comprise forms obtained after at least one of the following changes is performed on the initial forms: a shape change, a size change, a transparency change, or a color change (Wang Fig. 4A: size / shape change.)

Claim 9: Wang and Park disclose the method according to claim 1, wherein the mobile terminal has a touch display, and the detecting an operation action of a user comprises: detecting a touch action of the user on the touch display (Wang Fig. 4A: 13; par. 25, touch screen.)

Claim 10: Wang and Park disclose the method according to claim 1, wherein the detecting an operation action of a user comprises at least one of the following: detecting a voice instruction of the user; detecting a gesture action of the user; or detecting a body action of the user (Wang Fig. 4A: 13; par. 25, touch screen; body / gesture action.)

Claim 11: Wang and Park disclose the method according to claim 1, wherein the method further comprises: in response to detecting that the page boundary is reached when the page is moved in the first direction and the operation action remains detected, playing an alert sound (Wang, par. 29, message may be implemented by vibration and/or a sound generated or produced by the electronic device.)

Claim 12: Wang and Park disclose the method according to claim 1, wherein the first direction is at least one of: a horizontal direction, a vertical direction, or an oblique direction on the display apparatus (Wang, Fig. 4A: 13; par. 25, vertical direction.)

Claim 14: Wang and Park disclose the method according to claim 13, wherein a distance between the first graph and the page boundary is less than a distance between the second graph and the page boundary, and the step of displaying a change form of the first graph and a change form of a second graph comprises: displaying the change form of the first graph and the change form of the second graph, wherein a difference between the displayed change form of the second graph and the initial form of the second graph is greater than a difference between the displayed change form of the first graph and the initial form of the first graph (Wang, Fig, 4A: size differences of 42 versus 43.)

Claims 6, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2014/0232754) in view of Park (2014/0123081) in further view of Wang2 (2011/0001709.)

Claim 6, 22: Wang and Park disclose the method according to claim 1. However, Wang does not explicitly disclose wherein the method further comprises: in response to the page boundary being reached when the page is moved in the first direction and the operation action remains detected, continuing to move the page, and displaying an area beyond the page boundary, wherein the area is different from the page; and in response to the operation action being no longer detected, moving the page in a second direction opposite to the first direction, until the area is no longer displayed.

Wang2 discloses a similar method for scrolling content on a mobile device, including in response to the page boundary being reached when the page is moved in the first direction and the operation action remains detected, continuing to move the page, and displaying an area beyond the page boundary, wherein the area is different from the page; and in response to the operation action being no longer detected, moving the page in a second direction opposite to the first direction, until the area is no longer displayed (Fig. 2: S214, S216, S128; par. 29, an area beyond the edge of the data is displayed; When the second movement of the object is no longer detected on or near the touch-sensitive display unit the data is moved in a second direction until the area beyond the edge of the data is no longer displayed.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wang and Wang2 so as to include the area beyond edge of Wang2 in the teaching of Wang. One would have been motivated to combine the teachings so as to alert the user when to stop scrolling (Wang2, par. 7.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/11/2022